Citation Nr: 1614139	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-20 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred at Flagler Hospital on January 7-8, 2011. 

(Note: The issue of entitlement to an initial compensable evaluation for left facial numbness is addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from March 1966 to December 1969.  He was awarded a Purple Heart Medal among his awards and decorations.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a determination rating decision of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserted entitlement to payment for private medical expenses incurred at Flagler Hospital for inpatient treatment related to chest, abdominal and back pain from January 4-8, 2011.  According to a May 2011 statement of the case (SOC), determinations dated March 9, 2011, and May 13, 2011, which approved payment for expenses incurred January 4-6, 2011, but denied payment for expenses incurred January 7-8, 2011.  The May 2011 SOC also indicates "another medical review" was completed prior to the issuance of the May 2011 determination.

Upon review of the claims file, other than partial copies supplied by the Veteran, neither the March 2011 nor May 2011 determinations are associated with the claims file.  Further, no VA medical review referred to by the May 2011 SOC is of record.  VA records that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA records related to the instant appeal must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.


Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all outstanding documents related to the instant appeal including, but not limited to, March and May 2011 determinations by the AOJ and any medical review on which these determinations relied.  Efforts to obtain these records must continue until a negative reply is received or it is reasonably determined they do not exist. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




